DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Nov. 24, 2021, the applicants have filed a RCE. The applicants have also amended claims 1 and 8 and furthermore, have added new claims 12-14.
3. Claims 1-6 and 8-14 are pending in the application.
                                       Response to Arguments
4. Applicant's arguments filed on Nov. 24, 2021 have been fully considered but they are not persuasive regarding obviousness rejection. The applicants have amended claims to overcome indefiniteness rejection. In regard to obviousness rejection, the examiner agrees with the applicant’s arguments on page 5 that Cousins does not disclose systemically administering a dose of 1mg/kg to 30 mg/kg of a CaMKK2 inhibitor. However, the examiner does not agree with the applicant’s arguments that one skilled in the art would not have been able to determine effective dose for systemic administration of a CaMKK2 inhibitor. The applicant’s attention is drawn to abstract of Cousins where Cousins does teach treating non-ocular disorders such as cancer and appetite suppression with CaMKK2 inhibitors. As stated clearly in the last office action, Cousins also teaches that an appropriate amount in any given instance can be readily apparent to those skilled in the art or capable of determination by routine experimentation (see col. 11, lines 3-15, specifically lines 12-15).Therefore, it would have been obvious to .

Conclusion
5. Rejection of claims 1-6 and 8-14 under 35 U.S.C. 103(a) over Cousins (U.S. Patent 9,879,005) in view of Lento (Blood) is maintained for the reasons of record.

6. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625